NUMBER 13-19-00511-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


 IN RE ELIZABETH H. GREEN, FRANK F. HENDERSON JR., WELDON
     W. DIETZE, JOHN F. DIETZE JR., CAROLINE D. BRADFORD,
            CHRISTIN N. DIETZE, AND ALEXIS E. DIETZE


                       On Petition for Writ of Mandamus.


                                        ORDER

             Before Justices Benavides, Longoria, and Perkes
                            Order Per Curiam

      Relators Elizabeth H. Green, Frank F. Henderson Jr., Weldon W. Dietze, John F.

Dietze Jr., Caroline D. Bradford, Christin N. Dietze, and Alexis E. Dietze filed a petition

for writ of mandamus seeking to compel the trial court to render an order pertaining to the

ownership of real property in compliance with Chapter 22 of the Texas Property Code

and the Texas Rules of Civil Procedure. See, e.g., TEX. PROP. CODE ANN. § 22.03 (“A

final judgment that establishes title or right to possession in an action to recover real

property is conclusive against the party from whom the property is recovered and against
a person claiming the property through that party by a title that arises after the action is

initiated.”); TEX. R. CIV. P. 804 (governing judgments in trespass to try title cases). The

Court requests that the real parties in interest, Pat A. Boothe, Michael George Malone,

Jeffrey M. McCulloch, Danny Wayne McCulloch, and the estate of Sterling Price Boothe,

or any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
16th day of October, 2019.




                                              2